Opinion by
Mr. Chief Justice Sterrett,
This appeal is from the judgment on the verdict awarding damages for personal injuries to the plaintiff alleged to have resulted from defendant company’s negligence. The subjects of complaint are the action of the learned trial judge in submitting the case to the jury and also the manner in which it was submitted.
Briefly summarized the salient circumstances of the injury are as follows: The plaintiff, a boy about thirteen years and six months old at the time he was injured, had been employed in defendant company’s mine for about a year, first as door tender, then as mule driver, and finally, a few weeks before the accident, he Avas assigned to a place on the electric motor. His duties there were to sand the track in front of the wheels, to dismount and turn switches in front or rear of the motor, etc., to signal the approach of other cars and to couple cars when they Avere to be moved. At the time of the accident he was sitting on the bumper in front of the motor with his feet hanging over. The injury was caused by collision with empty cars on the track. One of plaintiff’s legs was so badly crushed as to require amputation. On the trial he testified, among other things, that no instructions were given him in regard to his work, and that he didn’t think it was at all dangerous to ride on the bumper; that the motorman did not want him to ride in the back end with him ; that the bumper was the most convenient place in which to ride in the performance of his duties, and *31that he never went any other way. This testimony was contradicted by defendant’s witnesses, and by two of plaintiff’s own witnesses, defendant’s employees, who appear to have testified with evident reluctance.
In submitting the case to the jury the learned trial judge instructed them, inter alia, as follows: “The first question for you to pass upon .... is whether the labor at which this boy was employed at the time o£ the accident was dangerous. If it was not, then your verdict should be for the defendant. If you should find that it was dangerous, you should next inquire whether this boy had knowledge of the dangers of the work, .... of the manner in which the work should be done, and of the means by which he could do the work and avoid the dangers incident, .... as far as possible. If you should find he had that knowledge, then your verdict should be for the defendant. If you find he had not that knowledge when he was employed, then you should go a step further and find whether he was properly instructed by the company as to the dangerous character of the employment, etc. If you find as a fact that, at the time he was employed, he had not sufficient knowledge to properly perform the duties of the place, still if you should find that he was properly instructed as to the nature of the dangers incident to that employment, and the means of escaping or avoiding those dangers as far as possible, .... then they (his employers) had performed their full duty and would not be guilty of negligence,” etc.
By these and similar instructions to the jury, covering the entire subject, the defendant company’s rights were carefully guarded to such an extent that it has no just reason to complain. In view of the evidence, some of which was conflicting, the case could not have been withdrawn from the jury, as was requested by defendant in its first point. The learned trial judge was bound to submit it to the jury; and he did so fairly and impartially, and with instructions in which we find no substantial error.
Defendant’s contention that, if there was any negligence in omitting to give proper instructions, it was the negligence of a fellow servant, etc., is untenable. If that position be correct, no corporation could ever bo liable for negligence in that regard. A master’s duty to give adequate instructions to such of his *32employees, as from age, inexperience or other sufficient cause, are ignorant of the dangers of their employment, etc., is similar in its nature to that required in the employment of competent fellow-workmen, and furnishing safe machinery, etc. These are all duties which the master owes to his servants, and from which he can relieve himself only by performance: Lewis v. Seifert, 116 Pa. 628, and cases there cited.
Without further elaboration of the questions involved, we think this case was correctly tried, and the judgment should not be disturbed.
Judgment affirmed.